PER CURIAM.
On the previous appeal in this cause, the appellant, Benjamin E. Cohen, who as a stockholder of the L. A. Young Spring & Wire Corporation brought a derivative action against appellee Leonard A. Young and others, obtained a reversal of the decree of the district court approving, over appellant’s objection, the compromise settlement of the corporate cause of action against appellee Leonard A. Young and others. The cause was remanded for further proceedings, with directions that the district court personally examine the statements of appellee Young and of the auditors upon which the attorneys who recommended the compromise settlement had relied, and that the appellant be permitted to go forward with evidence limited to the single subject of the solvency of the appellee Young. Cohen v. Young, 6 Cir., 127 F.2d 721.
It appears from the record presented on the present appeal by Benjamin E. Cohen that the district court has complied in all particulars with the former mandate of this court, has received and considered all evidence proffered, and has given appellant a full and fair hearing; and it further appears from the entire record that the findings of fact recorded by the district court are supported by substantial evidence, and that the conclusions of law drawn therefrom by the district court are correct.
Accordingly, the decree of the district court, approving the compromise settlement, dismissing with prejudice the bill of complaint and the supplemental bills of complaint, and adjudicating other matters, is in all respects affirmed.